 



EXHIBIT 10.19
AMENDED AND RESTATED CONSULTING AGREEMENT
     AMENDED AND RESTATED CONSULTING AGREEMENT (the “Agreement”), dated as of
November 8, 2007 (the “Effective Date”), between Sapient Corporation, a Delaware
corporation (“Sapient” or the “Company”), and Jerry A. Greenberg (“Greenberg”).
     WHEREAS, Greenberg co-founded Sapient and served as Chief Executive Officer
and Co-Chairman of the Board of Sapient from its inception until October 16,
2006 (the “Resignation Date”) and contributed enormously to the success of
Sapient since its inception;
     WHEREAS, since the Resignation Date, Greenberg has provided consulting
services to Sapient, from time to time, under the Consulting Agreement between
Sapient and Greenberg dated as of the Resignation Date (the “Initial Consulting
Agreement”); and
     WHEREAS, Greenberg has provided valuable insight and input to the Company
pursuant to the Initial Consulting Agreement; and
     WHEREAS, Sapient desires that Greenberg continue as a consultant to Sapient
with respect to providing the Company certain strategic advice and believes that
his provision of such consulting services is in the best interests of the
Company’s stockholders; and
     WHEREAS, Greenberg believes in the Company’s market positioning and
long-term growth potential, and desires to provide such consulting services;
     NOW THEREFORE, in order to effect the foregoing, the parties hereto are
entering into this Agreement upon the terms and subject to the conditions set
forth below. Accordingly, in consideration of the premises and the respective
covenants and agreements of the parties herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:
          1.      General. Sapient hereby agrees to engage Greenberg as a
consultant to Sapient, and Greenberg hereby agrees to perform consulting
services for Sapient on the terms and conditions set forth herein.
          2.      Term. The term of this Agreement shall commence as of the date
hereof (the “Effective Date”) and terminate on the second anniversary of the
Effective Date, unless otherwise terminated by either party pursuant to
Section 9 (the “Term”).
          3.      Duties; Responsibility. From time to time during the Term,
Greenberg shall render consulting services hereunder with respect to providing
strategic advice to the Company (the “Services”). The Services shall be
performed, as may be reasonably requested by Sapient and taking into account
Greenberg’s other business and personal commitments, at times mutually
determined by Sapient and Greenberg. The Services may include, but are not
limited to, advising Sapient in respect of strategic planning and market
positioning, among other matters. The Services shall be performed only at the
request of, and under the direction of, the Company’s Chief Executive Officer,
and Greenberg shall be responsible solely to him for delivering the Services.
          4.      Place of Performance; Executive Assistant; Independent
Contractor Status. Greenberg shall perform the Services at such locations as are
reasonably acceptable to both him and Sapient. Greenberg shall be entitled to
utilize the service, as may be reasonably requested by Greenberg and on an “as
available basis,” of his former executive assistant or, if such executive
assistant leaves the

-Page 1 of 4-



--------------------------------------------------------------------------------



 



employ of Sapient or is terminated, a replacement executive assistant having
comparable qualifications. Greenberg shall not be an employee of Sapient but
shall be an independent contractor.
          5.      Compensation.
                   (a)      Annual Retainer; Responsibility for Taxes. During
the Term, Sapient shall pay to Greenberg, as compensation for the Services, a
consulting fee of Two Hundred Thousand Dollars (USD $200,000) per year (the
“Annual Retainer”), payable in equal monthly installments on the monthly
anniversary of the Effective Date. In the event this Agreement is terminated
pursuant to Section 9 prior to the second anniversary of the Effective Date, the
Annual Retainer shall be prorated through the date of such termination. As an
independent contractor, Greenberg shall be responsible for payment of all taxes
for remuneration received under this Agreement, including Federal and State
income tax, Social Security tax, Unemployment Insurance tax, and any other taxes
or business license fees as required.
                   (b)      Business Expenses. Sapient shall reimburse Greenberg
at actual cost for all business expenses reasonably incurred by him in
connection with his performance of the Services..
                   (c)      Group Medical Benefits. Greenberg shall be entitled
to continue any existing group medical benefits he may have elected under
Section 5(c) of the Initial Consulting Agreement, subject to the terms thereof.
          6.      Confidential Information/Documents.
                   (a)      Greenberg agrees that any material nonpublic
information concerning the business and affairs of Sapient (“Confidential
Information”) shall be treated by Greenberg in full confidence and shall not be
revealed to any other individual, partnership, company or other organization
except: (i) to those third parties who have independently been granted lawful
possession of such Confidential Information by the Company (through no
wrongdoing on the part of such third party or any agent of Sapient); (ii) to
those legal, financial and tax advisers to Greenberg who have a “need to know”
such Confidential Information in the performance of their duties to Greenberg,
provided that such advisers hold such Confidential Information in accordance
with the provisions of Section 6 of this Agreement; or (iii) as may be required
by law, as directed by any regulatory authority or by order of any court. Prior
to disclosing any Confidential Information to a court or other governmental
authority, Greenberg shall notify Sapient so that Sapient may protect any rights
it may have, including by seeking a protective order or other appropriate remedy
or relief.
                   (b)      Greenberg shall comply with the policies and
procedures of Sapient for protecting Confidential Information, including but not
limited policies and procedures therefor stated in the Company’s Insider Trading
Policy (General), and shall not use any Confidential Information for his own
benefit or gain. For the avoidance of doubt, the parties acknowledge and agree
that Greenberg’s entry into this Agreement shall not cause him to become subject
to the Sapient Trading “Blackout” Policy.
                   (c)      All documents, records, tapes and other media of
every kind and description relating to the business, present or otherwise, of
Sapient and any copies, in whole or in part, thereof, which Greenberg possesses
or controls during any portion of the Term in connection with the Services (the
“Documents”), whether or not prepared by Greenberg, shall be the sole and
exclusive property of Sapient. Greenberg shall safeguard all Documents and shall
surrender to Sapient at the expiration or termination of this Agreement, or at
such earlier time or times as the Chief Executive Officer or his designee may
specify, all Documents then in Greenberg’s possession or control. For the
avoidance of doubt, the parties acknowledge and agree that personal files and
documents unrelated to the business of

-Page 2 of 4-



--------------------------------------------------------------------------------



 



Sapient are not Documents, even if such files and documents may have been
transmitted via the e-mail address provided to Greenberg as an independent
contractor to the Company.
                   (d)      The provisions of Section 6 of this Agreement shall
continue to apply after the Term of this Agreement (regardless of the reason for
the Term’s expiration or termination).
          7.      Restrictive Covenants. Greenberg shall not, during the Term,
without the prior written approval of the Chief Executive Officer and the
Chairman of the Company’s Board of Directors, directly or indirectly become an
officer, employee, agent, partner or director of, or serve as a consultant for
any other business that competes with Sapient and shall not undertake any
planning for any business competitive with Sapient.
          8.      Successors; Binding Agreement.
                   (a)      This Agreement shall be binding on Sapient’s
successors, and Sapient shall require any successor to all or substantially all
of the business or assets of Sapient to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that Sapient would be
required to perform it if no such succession had taken place. Except pursuant to
the foregoing sentence, neither Greenberg nor Sapient shall be permitted to
assign this Agreement or any rights or obligations hereunder.
                   (b)      This Agreement and all rights of Greenberg hereunder
shall inure to the benefit of and be enforceable by Greenberg’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. This Agreement is personal to and may not
be assigned by Greenberg.
          9.      Termination. Greenberg’s engagement as a consultant hereunder
and the Term may be terminated by either Sapient or Greenberg at any time upon
at least 30 days’ written notice to the other party hereto. The Term shall
terminate automatically on the death or Disability of Greenberg. “Disability”
shall mean an illness, injury or other incapacitating condition as a result of
which, in the Company’s sole determination, Greenberg is unable to perform the
Services required to be performed during the Term for a continuous period of
forty-five (45) days. The Company shall reimburse Greenberg for expenses that
are reimbursable hereunder, within thirty (30) days after such termination date.
          10.     Modification; Waiver; Discharge. No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing signed by the parties hereto. No waiver by
a party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.
          11.     Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
          12.     Headings. The headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
          13.     Governing Law. The validity, interpretation, construction and
performance of this Agreement and any disputes between the parties relating to
this Agreement shall be governed by the laws of the Commonwealth of
Massachusetts without regard to principles of conflicts of laws.

-Page 3 of 4-



--------------------------------------------------------------------------------



 



          14.     Entire Agreement. This Agreement constitutes the entire
agreement between the parties regarding the subject matter hereof and supersedes
all prior agreements and understandings relating to such subject matter,
including, without limitation, the Initial Consulting Agreement, except for the
following obligations thereunder, which shall survive the termination of the
Initial Consulting Agreement: :(a) Greenberg’s obligations with respect to
Confidential Information thereunder; and (b) the Company’s obligations with
respect to any consulting fees or expenses due thereunder that remain unpaid on
the Effective Date of this Agreement.
     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
and year first above written.

            SAPIENT CORPORATION
      By:   /s/ Alan J. Herrick         Alan J. Herrick        President and
Chief Executive Officer     

                  /s/ Jerry A. Greenberg       Jerry A. Greenberg           

-Page 4 of 4-